               Case 1:20-cv-03833-KPF Document 26 Filed 09/24/20 Page 1 of 2
                       U.S. COMMODITY FUTURES TRADING COMMISSION
                                                           th
                                          140 Broadway, 19 Floor
                                         New York, New York 10005
                                         Telephone: (646) 746-9700
                                         Facsimile: (646) 746-9940



 Division of
Enforcement


                                         September 24, 2020

  LETTER MOTION
  BY ECF AND ELECTRONIC EMAIL
  Hon. Katherine Polk Failla
  United States District Judge
  United States District Court
  Southern District of New York
  40 Foley Square, Room 2103
  New York, NY 10007
  Failla_NYSDChambers@nysd.uscourts.gov

  RE:    Commodity Futures Trading Commission v. Casper Mikkelsen a/k/a “Carsten
         Nielsen,” a/k/a “Brian Thomson,” a/k/a “Thomas Jensen” and a/k/a “Casper
         Muller,” Defendant, Civil Action 1:20-cv-03833, Hon. Katherine Polk Failla

  Honorable Judge Failla,

          I am a trial attorney at the Division of Enforcement of the United States Commodity
  Futures Trading Commission and I am an attorney of record in the above-referenced case. On
  September 4, 2020, Plaintiff filed a Letter Motion requesting adjournment or cancellation of the
  pretrial conference currently scheduled for September 30, 2020 at 11:30 a.m. See ECF No. 24.
  On September 8, 2020, the Court denied Plaintiff’s Motion without prejudice to its renewal at a
  date closer to the pretrial conference in order to provide Defendant with a final opportunity to
  enter an appearance or provide an explanation for the tardy response. See ECF No. 25
  (September 8 Order).

         Defendant has failed to answer, plead, move, enter an appearance, or provide an
  explanation to this Court for his lack of response to Plaintiff’s Complaint. In accordance with the
  Court’s September 8 Order, Plaintiff requests that the Court adjourn or cancel the September 30,
  2020 pretrial conference so that Plaintiff may seek a Certificate of Default from the Clerk’s
  Office and file an Order to Show Cause for a default judgment and supporting papers.

                                               Respectfully Submitted,


                                               /s/ Xavier Romeu-Matta
                                               Trial Attorney
                                               Division of Enforcement
                                               (202) 352-0099
                                               Xromeu-matta@cftc.gov
        Case 1:20-cv-03833-KPF Document 26 Filed 09/24/20 Page 2 of 2
September 24, 2020
Page 2




Cc:   Casper Mikkelsen/ Casper Muller w/ Copy of September 8 Order
